UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-6624



MUTTAQIN F. ABDULLAH,

                                              Plaintiff - Appellant,

          versus


SUMTER   COUNTY  DETENTION CENTER; CAPTAIN
GRIFFIN; CORPORAL NOBLES; JASON TASSCONE,
Officer; MRS. JOE, Nurse,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cv-23005-HFF)


Submitted:   August 31, 2006                 Decided:   March 1, 2007


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Muttaqin F. Abdullah, Appellant Pro Se. John Evans James, III,
LEE, ERTER, WILSON, JAMES, HOLLER & SMITH, L.L.C., Sumter, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Muttaqin F. Abdullah appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the magistrate judge and the district

court.   Abdullah v. Sumter County Detention Ctr., No. 6:04-cv-

23005-HFF (D.S.C. Mar. 14, 2006).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                              - 2 -